Citation Nr: 0937601	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from May 1953 to May 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDING OF FACT

Recurrent tinnitus was not manifested in active service, and 
any current tinnitus is not otherwise etiologically related 
to such service.


CONCLUSION OF LAW

Recurrent tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in February 2007.  
The RO's November 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Post-service treatment records and reports from the Des 
Moines VA Medical Center (VAMC) have been obtained.  The 
appellant has submitted private treatment records and 
opinions from Urbandale Medical Clinic.  He has not 
identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded a VA examination for his 
tinnitus in January 2007.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

The RO learned that the Veteran's service treatment records 
(STRs) were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the Veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), the RO informed the 
Veteran in November 2005 and March 2006 letters that it was 
experiencing difficulty in obtaining the Veteran's STRs, and 
asked the Veteran to submit any evidence pertaining to his 
STRs, as well as to complete a VA Form NA-13055 to aid in 
reconstructing his medical records.  The Veteran responded in 
December 2005 and April 2006 statements that he did not have 
any STRs in his possession.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains that he currently suffers from 
recurrent tinnitus as a direct result of his active service.  
Specifically, he asserts that his currently diagnosed 
tinnitus is related to in-service acoustic trauma in which he 
was exposed to artillery and machine guns in basic training 
and IBM equipment without hearing protection.

While the evidence reveals that the Veteran currently suffers 
from recurrent tinnitus, the competent, probative evidence of 
record does not etiologically link the Veteran's current 
disability to his service or any incident therein.  As noted 
above, the Veteran's service treatment records are 
unavailable.  However, the Veteran has indicated that, while 
he can not remember the exact date he first experienced 
tinnitus, it began after separation from service.  See 
January 2007 VA examination report.  As such, the Board finds 
that the Veteran did not suffer recurrent tinnitus in 
service.

The Veteran was afforded a VA examination in January 2007, 
during which the examiner noted the Veteran's in-service 
history of acoustic trauma.  After reviewing the Veteran's 
claims folder, and examining the Veteran, the VA examiner 
opined that the Veteran's tinnitus is less likely than not 
caused by or a result of military noise exposure.

In sum, the Board finds that there is no evidence of 
recurrent tinnitus in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
tinnitus and any in-service event or injury.  The 
preponderance of the evidence is against this aspect of the 
Veteran's claim.  The Veteran has produced no competent 
evidence or medical opinion in support of his claim that his 
present tinnitus is the result of in-service injury or 
illness.  In this regard, the Board acknowledges Veteran has 
submitted various statements from Dr. Topp.  However, while 
these statements support the Veteran's contention that he 
suffers from tinnitus, they do not provide an etiological 
opinion linking such tinnitus to the Veteran's active 
service.

The Board also acknowledges that the Veteran himself has 
claimed his current diagnosed recurrent tinnitus arises from 
in-service acoustic trauma.  However, the Board notes that as 
a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
recurrent tinnitus, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for recurrent tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


